17 Cal. 2d 734 (1941)
In re CONRAD MILLER on Habeas Corpus.
Crim. No. 4357. 
Supreme Court of California. In Bank.  
April 17, 1941.
 Conrad Miller, in pro. per., for Petitioner.
 THE COURT.
 The petitioner was charged by information filed by the District Attorney of San Joaquin County with the crime of burglary in three counts, with two prior convictions of felonies. He now alleges in his petition for the writ of habeas corpus that he entered pleas of not guilty to the charges of burglary; that he had been tried and convicted *735 of the crime of burglary of the second degree, but "that no verdict or finding of the jury was returned in regard to whether or not petitioner had suffered the alleged prior convictions"; that nevertheless the trial court found that he had suffered the prior convictions and had adjudged him an habitual criminal.
 Pursuant to Rule XXII, section 3, of this court, the proceedings in the Superior Court of San Joaquin County upon the arraignment of the petitioner on said charges have been certified to this court. From these proceedings it appears that pleas of guilty as to the alleged prior convictions were entered upon his arraignment. The certified copy of said proceedings is filed concurrently herewith.
 Basing his motion on this same record, the petitioner applied to the superior court to vacate the judgment against him on the ground that in admitting that he had been convicted on the prior charges the provisions of section 1018 of the Penal Code had been violated. On appeal from the order denying the motion the petitioner presented the same and other contentions. The order was affirmed. (People v. Conrad Miller, 140 Cal. App. 241 [35 PaCal.2d 229].) A petition for hearing in this court was denied on August 29, 1934.
 [1] A prior petition for a writ of habeas corpus was filed in this court by this petitioner on May 22, 1936, and was based on the same grounds set forth in the present petition. The prior petition was denied on May 25, 1936, and since that time no change in the facts or the law substantially affecting the rights of the petitioner has been disclosed.
 The petition is denied. *736